IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45981

STATE OF IDAHO,                                 )
                                                )   Filed: October 11, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
FLORENCIO MARTINEZ AGUINAGA,                    )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael P. Tribe, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum period of
       confinement of two years, for felony driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Florencio Martinez Aguinaga pleaded guilty to felony driving under the influence, Idaho
Code § 18-8004. The district court imposed a unified sentence of eight years, with two years
determinate.   Aguinaga appeals, contending that his sentence is excessive.           Specifically,
Aguinaga contends that the district court should have sentenced him to a lesser sentence, retained
jurisdiction, or suspended his sentence and ordered him to participate in a problem solving court.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Aguinaga’s judgment of conviction and sentence are affirmed.




                                                   2